
	

113 S1373 IS: Rebuilding American Homeownership Act of 2013
U.S. Senate
2013-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1373
		IN THE SENATE OF THE UNITED STATES
		
			July 25, 2013
			Mr. Merkley introduced
			 the following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To increase access to refinancing for homeowners, and for
		  other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Rebuilding American Homeownership
			 Act of 2013.
		2.DefinitionsIn this Act, the following definitions shall
			 apply:
			(1)Current
			 borrowerThe term current borrower means a mortgagor
			 that—
				(A)has made each
			 payment on an eligible mortgage, within the month in which the payment was due,
			 during the 6-month period preceding the date of refinancing of the eligible
			 mortgage under this Act; and
				(B)has not been more
			 than 30 days delinquent on an eligible mortgage more than once during the
			 1-year period preceding the date of refinancing of the mortgage under this
			 Act.
				(2)DirectorThe
			 term Director means the Director of the Federal Housing Finance
			 Agency.
			(3)Eligible
			 mortgageThe term eligible mortgage—
				(A)means any
			 mortgage that—
					(i)is
			 an existing first mortgage—
						(I)that was made for
			 purchase of, or refinancing of another first mortgage, on a 1- to 4-family
			 owner-occupied dwelling, including a condominium or a share in a cooperative
			 ownership housing association; and
						(II)with a current
			 loan-to-value ratio in excess of 80 percent, but not greater than 140
			 percent;
						(ii)was originated
			 on or before May 31, 2009;
					(iii)is not owned or
			 guaranteed by an enterprise; and
					(iv)with respect to
			 which, the mortgagor is a current borrower; and
					(B)does not include
			 any mortgage that is insured or guaranteed by any program of the Federal
			 Housing Administration, the Department of Housing and Urban Development, the
			 Government National Mortgage Association, the Department of Agriculture, or the
			 Department of Veterans Affairs.
				(4)EnterpriseThe
			 term enterprise means the Federal National Mortgage Association
			 and the Federal Home Loan Mortgage Corporation.
			(5)Guarantee
			 feeThe term guarantee fee has the same meaning as
			 in section 1327(a) of the Housing and Community Development Act of 1992 (12
			 U.S.C. 4547(a)).
			3.Refinancing
			 authority
			(a)Enterprise
			 refinancing authority
				(1)ProgramEach
			 enterprise shall establish and carry out a program under this section to
			 provide for the refinancing of eligible mortgages.
				(2)AuthorityNotwithstanding
			 any provision of the Federal National Mortgage Association Charter Act (12
			 U.S.C. 1716 et seq.) and the Federal Home Loan Mortgage Corporation Act (12
			 U.S.C. 1451 et seq.), in carrying out the refinancing program required under
			 paragraph (1), an enterprise may purchase, guarantee, service, sell, lend on
			 the security of, refinance, or otherwise deal in eligible mortgages.
				(b)Implementation
			 authority
				(1)In
			 generalSubject to paragraph (2), each enterprise may prescribe
			 any requirements, terms, and conditions that such enterprise determines
			 necessary to carry out the refinancing program required under subsection (a),
			 including with respect to any underwriting criteria, such as—
					(A)verification of a
			 borrower’s employment, income, reserves, and assets;
					(B)a borrower’s
			 credit history;
					(C)property
			 valuation requirements;
					(D)representations
			 and warranties;
					(E)eligible property
			 type and occupancy requirements; and
					(F)continuation of
			 the second-lien position, or release, of any junior liens on the
			 property.
					(2)Existing credit
			 enhancements to be retainedIn order to participate in the
			 refinancing program required under subsection (a), an eligible mortgage with
			 existing credit enhancement coverage must continue to maintain or otherwise
			 transfer such coverage to the new mortgage that is a result of the refinancing
			 of the eligible mortgage authorized by this section.
				(3)Maximum term of
			 the new mortgageThe term of any new mortgage that is a result of
			 the refinancing of an eligible mortgage authorized by this section shall not
			 exceed 30 years.
				(4)Maximum loan
			 amountThe maximum original principal obligation of any new
			 mortgage that is a result of the refinancing of an eligible mortgage authorized
			 by this section shall not exceed the limitation in law governing the maximum
			 original principal obligation on conventional mortgages that may be purchased
			 or guaranteed by an enterprise, as such law is in effect on the date of the
			 closing of the new mortgage.
				(c)RegulationsThe
			 Director may issue any regulations, guidance, or directives necessary to carry
			 out the refinancing program required under subsection (a).
			4.Guarantee
			 fees
			(a)Requirement To
			 charge a guarantee feeEach enterprise shall charge a guarantee
			 fee in connection with any guarantee of the timely payment of principal and
			 interest on securities, notes, and other obligations based on or backed by
			 eligible mortgages refinanced under this Act.
			(b)Amount
				(1)In
			 generalThe amount of the guarantee fee required to be charged by
			 an enterprise pursuant to subsection (a) shall be actuarially determined by the
			 Director to cover the expected risk of default on the pool of eligible
			 mortgages refinanced under this Act backing the security, note, or other
			 obligation to which the enterprises' guarantee applies.
				(2)Rule of
			 constructionIn calculating the expected risk of default pursuant
			 to paragraph (1), the Director shall ensure that any default probability
			 assumptions used to model such risk—
					(A)are reasonable,
			 including with respect to the arrival rate of default and the magnitude risk of
			 default; and
					(B)are not unduly
			 weighted to cover historical stress or crisis scenarios.
					(3)Prohibition on
			 additional chargesIn determining the amount of any guarantee fee
			 required to be charged pursuant to subsection (a), neither the Director nor an
			 enterprise may charge any additional fee, price adjustment, premium, or other
			 amount other than that which is determined in accordance with paragraph
			 (1).
				(4)Prohibition on
			 offsetsThe Director shall prohibit an enterprise from offsetting
			 the cost of the guarantee fee required to by charged pursuant to subsection (a)
			 to mortgage originators, borrowers, and investors by decreasing other charges,
			 fees, or premiums, or in any other manner.
				(c)Authority To
			 limit offer of guaranteeThe Director shall prohibit an
			 enterprise from consummating any offer for a guarantee on any security, note,
			 or other obligation based on or backed by eligible mortgages refinanced under
			 this Act, if the guarantee is inconsistent with the requirements of this
			 section.
			5.ReportsThe Director shall include, in the annual
			 report submitted to the Congress pursuant to section 1319B of the Federal
			 Housing Enterprises Financial Safety and Soundness Act of 1992 (12 U.S.C.
			 4521), information on the use and impact of the program established under
			 section 3. The information provided shall include—
			(1)a review and
			 analysis of the effectiveness of the program in—
				(A)reducing the rate
			 of mortgage default and delinquency;
				(B)preventing
			 foreclosure; and
				(C)supporting stable
			 homeownership; and
				(2)any
			 recommendations the Director considers appropriate regarding the
			 program.
			6.Sunset
			(a)TerminationThe
			 provisions of this Act, and any program or authorities established or granted
			 therein or derived therefrom, shall terminate on December 31, 2014.
			(b)ExtensionThe
			 Director, upon transmission of a written notification to Congress, may extend
			 the authorities provided under this Act for a 1-year period.
			
